TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00037-CR




In re Wesley Joe Jackson




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 90,479, HONORABLE BOB PERKINS, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant Wesley Joe Jackson is appealing the district court’s findings regarding
the results of post-conviction DNA testing.  Jackson’s court-appointed attorney has filed a motion
to withdraw supported by a brief concluding that the appeal is frivolous and without merit.  See
Anders v. California, 386 U.S. 738 (1967).  Jackson has filed a motion requesting an extension of
time to file a pro se brief in response, requesting an extension until October 13, 2010.  As of this
date, we have received no pro se brief or further correspondence from Jackson.  We dismiss the
motion for extension of time as moot and ORDER Jackson to file his pro se brief no later than
December 20, 2010.  No further extensions will be granted.
                        It is ordered December 9, 2010.
 
 
Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish